Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Based upon Applicants remarks with regarding to the restriction requirement filed on 02/23/2021, Examiner hereby withdraws the previous restriction requirement and all pending claims are examined. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 ,12-13 and 20-21  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It appears that the specification does not provide sufficient details about which part of the laser monitor is used for comparing intensity of the monitoring laser beam incident on the wafer with intensity of a reflection of the monitoring laser beam from the wafer as recited in claims 2 
 	The dependent claims 3,13 and 21 not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, it is unclear how “a first wafer” and ‘a second wafer” are interrelated and associated with “a wafer” as recited in claim 1?
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102 (A)(2) as being anticipated by  Hawryluk et al (pat# 6,366,308).
a monitoring device as shown in figure 1 comprising: a laser processor (14,24,32,36,40,44,50,60,108)  configured to emit a processing laser beam to perform a melting 5annealing process on a wafer (74); a laser monitor  (112,114) configured to emit a monitoring laser beam onto the wafer while the laser processor performs the melting annealing process, the laser monitor configured to measure reflectivity of the wafer; and a data processor (20)  configured to process data on the reflectivity measured by the laser 10monitor, and monitor one or more characteristics of the wafer based on the data on the reflectivity. 
As to claim 4, the laser monitor is configured to measure the reflectivity of the wafer for each die (integrated circuit) formed on the wafer (74).
As to claim 5,  the laser monitor of Hawryluk et al  further comprises a beam splitter (108) configured to split the monitoring laser beam into a plurality of beams, and wherein the laser monitor is configured to measure the reflectivity at a plurality of points in a die on which the plurality of beams is incident.
Claims 1,4 and 6-7 are rejected under 35 U.S.C. 102 (A)(2) as being anticipated by  Hawryluk et al (pat# 8,865,603)
As to claim 1, Hawryluk et al  disclose a monitoring device as shown in figure 4 comprising: a laser processor (120,150)  configured to emit a processing laser beam to perform a melting 5annealing process on a wafer (10); a laser monitor  (200) configured to emit a monitoring laser beam onto the wafer (10)  while the laser processor performs the melting annealing process, the laser monitor configured to measure reflectivity of the wafer; and a data processor (170)  configured to process data on the reflectivity measured by the laser 10monitor, and monitor one or more characteristics of the wafer based on the data on the reflectivity. 

As to claim 6, the device of Hawryluk et al comprise a thermal detector (180)   configured to detect a temperature of a surface of the wafer while the laser processor performs the melting annealing process, wherein the data processor (170)  is configured to process data on the temperature measured by the thermal detector, and monitor the characteristics of the wafer based on the data on the temperature. 
As to claim 7, the thermal detector (180) is configured to detect the temperature of the surface of the wafer for each die formed on the wafer. 
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose a controller configured to control the laser processor; and  20a feedback circuit configured to provide the controller with feedback data on the monitored characteristics of the wafer, wherein the controller is configured to adjust power of the processing laser beam according to the feedback data as recited in claim 9 and in combined with other claimed elements as recited in claim 1.
Claims 11,14-15,18-19 and 22-23 are allowed. The prior art does not disclose  monitoring device comprising:  30a support configured to receive a wafer comprising a first die and a second die;  25Attorney Docket No.: SAM-56238MAS a laser processor configured to perform a first melting annealing process by emitting a processing laser beam to the first die and a second melting annealing process by emitting the processing laser beam to the second die; first and second light sensors;  5a laser 
The prior art does not disclose monitoring device comprising: a laser processor configured to perform a melting annealing process on a wafer by emitting a processing laser beam to the wafer;  5first and second light sensors configured to receive light signal; a laser monitor configured to measure reflectivity of the wafer in combination with the first and second light sensors by emitting a monitoring laser beam to the wafer while the laser processor performs the melting annealing process; a thermal detector configured to detect temperature of a surface of the wafer while the 10laser processor performs the melting annealing process; a controller configured to control at least one of the laser processor, the laser monitor and the thermal detector; and a feedback circuit configured to provide the controller with feedback data according to a value of at least one of the measured reflectivity and temperature, 15wherein the controller is configured to adjust a setting of at least one of the laser processor, the laser monitor and the thermal detector according to the feedback data as recited in claim 19. Claims 20-23 depend from allowed claim 19, they are also allowed accordingly.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Talwar et al (Pat# 7,148,159) disclose laser thermal annealing of lightly doped silicon substrate.
Talwar et al (Pat# 6,747,245) disclose laser scanning apparatus and method for thermal processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867